Investor Contacts: Gerald Tucciarone Chief Financial Officer 631/434-1600, extension 306 HAUPPAUGE DIGITAL REPORTS FISCAL 2010 FOURTH QUARTER AND YEAR END RESULTS HAUPPAUGE, NY – December 29, 2010 - Hauppauge Digital Inc. (NASDAQ: HAUP), a leading developer of digital video TV and data broadcast receiver products for personal computers, today reported financial results for the fourth fiscal quarter and year ended September30, 2010. FOURTH QUARTER RESULTS Net sales were $11.6 million for the fourth quarter of fiscal 2010 compared to $16.3 million reported for the previous year’s fourth fiscal quarter. The Company incurred a net loss of $1,524,352 for the fourth quarter of fiscal 2010 compared to a net loss of $1,551,256 for the fourth quarter of fiscal 2009.Net loss per share for the fourth quarter of fiscal 2010 and the fourth quarter of fiscal 2009 was $0.15 on a basic and diluted basis. FISCAL YEAR RESULTS Net sales were $56.9 million for the fiscal year ended September 30, 2010 compared to $59.3 million reported for the fiscal year ended September 30, 2009. The Company incurred a net loss of $1,846,560 for the fiscal year ended September 30, 2010 compared to a net loss of $7,143,021 for the fiscal year ended September 30, 2009.Net loss per share for the fiscal year ended September 30, 2010 was $0.18 on a basic and diluted basis, compared to a net loss per share of $0.71 on a basic and diluted basis for the fiscal year ended September 30, 2009. DISCUSSION OF RESULTS Ken Plotkin, Hauppauge’s Chief Executive Officer stated, “On a positive note, in 2010 sales of our TV tuner products in North America were strong, especially considering the weakness in the retail computer products market. In addition, we saw an increase in our gross profit margins due to a more favorable mix of sales to computer productretailers versus sales to personal computer manufacturers. As the complexity of our TV tuner products increases, the average time it takes us to bring a new product to market is also increasing. At the end of fiscal 2010, we had three new products still under development which we expect will be launched and shipping in fiscal 2011. These products are internally called “Broadway”, “Colossus” and “WinTV-DVR”. In addition, we expect to launch our first U.S. mobile digital TV receiver, which we plan to call “WinTV-Aero-m”. The WinTV-Aero-m allowslaptop or netbook users to watch the new ATSC M/H live over-the-air digital TV programs while they travel. ATSC M/H is a broadcast technology being launched in the United States and promoted by major broadcasters such as NBC and Fox. Contributing to the decline in sales in 2010 were very weak sales to personal computer manufacturers. In 2011, we expect the weakened state of the global economy to still be a factor, especially in relation to our sales in Europe.” ABOUT HAUPPAUGE DIGITAL Hauppauge Digital, Inc. is a leading developer of analog and digital TV receiver products for the personal computer market. Through its Hauppauge Computer Works, Inc. and Hauppauge Digital Europe SARL subsidiaries, the Company designs and develops analog and digital TV receivers that allow PC users to watch television on their PC screen in a resizable window and enable the recording of TV shows to a hard disk, digital video editing, video conferencing, receiving of digital TV transmissions, and the display of digital media stored on a computer to a TV set via a home network. The Company is headquartered in Hauppauge, New York, with administrative offices in Luxembourg, Ireland and Singapore, sales offices in Germany, London, Paris, The Netherlands, Sweden, Italy, Spain, Singapore, Taiwan and California and research and development centers in Hauppauge, New York, Taipei, Taiwan and Braunschweig,Germany.The Company’s Internet web site can be found at http://www.hauppauge.com. This news release contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this news release may not occur.Generally these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, financing plans, projected or anticipated benefits from acquisitions that we may make, or projections involving anticipated revenues, earnings or other aspects of our operating results or financial position, and the outcome of any contingencies.Any such forward-looking statements are based on current expectations, estimates and projections of management.We intend for these forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements.Words such as “may,” “will,” “expect,” “believe,” “anticipate,” “project,” “plan,” “intend,” “estimate,” and “continue,” and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based.Factors that could cause actual results to differ materially from those set forth or implied by any forward-looking statement include, but are not limited to, the mix of products sold and the profit margins thereon, order cancellation or a reduction in orders from customers, competitive product offerings and pricing actions, the availability and pricing of key raw materials, dependence on key members of management, successful integration of acquisitions, economic conditions in the United States and abroad, fluctuation of the value of the Euro versus the U.S. dollar, continued operating losses, our ability to obtain financing, our ability to maintain our NASDAQ listing, as well as other risks and uncertainties discussed in the Company’s reports filed with the Securities and Exchange Commission, including, but not limited to, the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2010, the Company’s Form 10-Q for the three months ended December 31, 2009, the Company’s Form 10-Q for the three months ended March 31, 2010 and the Company’s Form 10-Q for the three months ended June 30, 2010.Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise.All cautionary statements made in this news release should be read as being applicable to all related forward-looking statements wherever they appear. [Financial Table Follows] HAUPPAUGE DIGITALINC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended September 30, Netsales $ $ Costofsales Gross profit Selling, general andadministrative expenses Research & development expenses Lossfrom operations ) ) Otherincome (expense): Interest income Interest expense - ) Foreign currency Totalotherincome (expense) ) Loss before tax provision ) ) Deferred tax expense (benefit) ) ) Current income tax expense Net loss $ ) $ ) Net loss per share-basic and diluted $ ) $ ) Weighted average shares-basic and diluted HAUPPAUGE DIGITALINC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Twelve months ended September 30, Net sales $ $ Costofsales Grossprofit Selling, general andadministrative expenses Research & development expenses Lossfrom operations ) ) Otherincome: Interest income Interest expense ) ) Foreign currency Total otherincome Loss before tax provision ) ) Deferred tax expense (benefit) ) Current income tax expense Netloss $ ) $ ) Net loss per share-basic and diluted $ ) $ ) Weighted average shares-basic and diluted HAUPPAUGE DIGITALINC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, September 30, Assets: Current Assets: Cash and cashequivalents $ $ Accounts receivables, net of various allowances Other non trade receivables Inventories Deferred tax asset current Prepaid expenses and other current assets Total current assets Intangible assets, net Property, plant and equipment, net Security deposits and other non current assets Deferred tax asset non current $ $ Liabilities and Stockholders’ Equity: Current Liabilities: Accounts payable $ $ Accrued expenses – fees Accrued expenses Note payable - Income taxes payable Total current liabilities Stockholders' Equity Common stock $.01 par value; 25,000,000 shares authorized, 10,842,274 and 10,814,042 issued, respectively Additional paid-in capital Retained earnings(deficit) ) Accumulated other comprehensiveloss ) ) Treasury Stock at cost, 760,479 and 759,579 shares, respectively ) ) Total stockholders' equity $ $ # #
